DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1 – 10 was made on December 15, 2021. See Telephonic Restriction mailed on 12/15/2021.
Claim Interpretation
The limitation of “detection device” recited in claim 1 is determined to be a device itself.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0160405 A1), and further in view of Wei (2016, Nature Photonics, cited in the IDS) and Akkerman (2016, Journal of the American Chemical Society, cited in the IDS).
With respect to independent claim 1, Kim teaches an X-ray as disclosed in paragraph [0005] detection system, comprising: 
a scintillation material for absorbing X-rays and emitting visible photons, wherein the scintillation material is deposited on a substrate as a perovskite CsPbI3-x Brx as disclosed in paragraph [0067]; and 
a detection device 110; as disclosed in paragraph [0061] for absorbing the visible photons emitted by the scintillation material.
	However, Kim is silent with a scintillation material for absorbing X-rays and emitting visible photons, wherein the scintillation material is deposited on a substrate as a thin film halide perovskite superstructure.
	Wei teaches X-ray detectors made of methyammonium lead bribromide perovskite and Akkerman teaches a scintillation material for absorbing X-rays and emitting visible photons, wherein the scintillation material is deposited on a substrate as a thin film halide perovskite superstructure CsPbBr nanoplates formed on a substatre as shown in Figure with Abstract. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Kim in order to detect desired radiation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 2, Akkerman teaches wherein the halide perovskite superstructure comprises a plurality of halide perovskite nanosheets NPLs as disclosed in Abstract that have self-assembled into stacked layers of halide perovskite nanosheets.
With respect to dependent claim 3, Akkerman teaches wherein the halide perovskite superstructure comprises a non-uniform distribution as shown in Fig. 1 of nanosheet thicknesses.
With respect to dependent claim 4, Akkerman teaches wherein the halide perovskite superstructure comprises thin and thick halide perovskite nanosheets as disclosed in Computational Details on p. 1012.
With respect to dependent claim 5, Akkerman discloses in Computational Details on p. 1012 differences in thickness of the slabs, and Akkerman inherently teaches wherein an energy transfer between the thin and thick halide perovskite nanosheets within the stacked layers of halide perovskite nanosheets increases an efficiency and sensitivity of the scintillation material for X-ray detection.

With respect to dependent claims 6 – 7, Akkerman teaches in Abstract wherein the halide perovskite superstructure has the formula: AMX3, wherein A is an inorganic or organic cation, M is a metal cation, and X is a halide and wherein the halide perovskite superstructure has the formula: CsPbX3, wherein X is Cl, Br, or I.
With respect to dependent claim 8, Kim is silent with wherein the scintillation material is a crack-free thin film having an area of about 80 cm2 or less. However, the limitation of claim 8 would be obvious as an engineering design choice.
With respect to dependent claim 9, Akkerman teaches wherein the thin film has a tunable as disclosed in the second paragraph of the left column on p. 1012 thickness in the range of about 5 µm to about 25 µm this limitation would be obvious because Akkerman has a thickness tenability as an engineering design choice.
With respect to dependent claim 10, Akkerman teaches wherein the wavelength of the visible photons emitted is tunable within the range of about 410 nm to about 700 nm 460 nm as disclosed in the figure caption of Fig. 1.             
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884